                      Case 3:19-cv-00873-SU                    Document 1       Filed 06/03/19          Page 1 of 9
   istrict of Oregon
 Corresponds to AO 242
 Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
 (Rev. 9/ 18)                                                                                                                    Page 2 of 10




                                      U NITED S TATES D ISTRICT C OURT
                                                          District of Oregon

                                                                      )
                                                                      )
 Haarun Abu Latif Munir                                               )
                             Petitioner                               )
                                                                      )
                                 V.
                                                                      )     Case No.      3:19-cv-00873-SU
                                                                      )                 (to be assigned by the Clerk of Court)
                                                                      )
                                                                      )
 Uninted States of America
                            Respondent                                )
  (name of warden or authorized person having custody ofpetitioner)


                        PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
                                                           Personal Information

 1.       (a) Your full name:         Haarun Abu Latif Munir
          (b) Other names you have used:                   Harr;,-~um
                                                                   ,!!.ill,an
                                                                            ~-"'H~i~c~kc's-'J
                                                                                         =. ~r~ . _ _ _ _ _ _ _ _ _ _ _ _ __
· 2.      Place of confinement:
          (a) Name of institution:          FCI Sheridan
          (b) Address:          P.O. Box 5000
                                 Sheridan, QR 97378
          ( c) Your identification ("SID") number: _..,
                                                    lQ ..,,8.,.5.,_,7---=-"-"Q,,.4..._6,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 3.       Are you currently being held on orders by:
          ~Federal authorities              0 State authorities           0 Other - explain:


 4.       Indicate that you are currently:
          DA pretrial detainee (waiting for trial on criminal charges)
          ~Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
             If you are currently serving a sentence, provide:
                    (a) Name and location of the court that sentenced you: Uninted States District Court for the
                   District of Montana
                    (b) Docket number of criminal case:                    CR 10-64-GF-SEH
                                                                          -=~ =-"---=--'--"'-"---="""-"- - - - - - - - - - - - -
                    ( c) Date of sentencing:       .....D,_,,e.,,c...em
                                                                      .........be,,_.,r__.1....6LS,,--.c2__.0,_,1
                                                                                                             . ....0,____________________
          0 Being held on an immigration charge
          0 Other (explain) :
                            Case 3:19-cv-00873-SU                  Document 1          Filed 06/03/19         Page 2 of 9
~ --n
    oistrict of Oregon
    Corresponds to AO 242
    Petition fo r a Writ of Habeas Corpus Under 28 U.S.C. § 2241
    (Rev. 9/ 18)                                                                                                              Page 3 of 10



                                                    Decision or Action You Are Challenging

        5.       Indicate what you are challenging in this petition :
                 0 How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
                   revocation or calculation of good time credits)
                 0 Pretrial detention
                 0 Immigration detention
                 □ Detainer

                ~ The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
                   maximum or improperly calculated under the sentencing guidelines)
                 0 Disciplinary proceedings
                ~ Other (explain):      p. S. I • Enhancements used were unconstitutional as they
                   were Washington State drug predicates under RCW 69.50.401.

        6.       Provide more information about the decision or action you are challenging:
                 (a) Name and location of the agency or court:           lJ.   s.   District Court of Montana/Great Falls

                 (b) Docket number, case number, or opinion number:                   CR-10-64-GF-SEH
                 ( c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

                  Sentence and PSR


                 (d) Date of the decision or action: 1
                                                     =2=/~1~6~/~2~0~1=0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                              Your Earlier Challenges of the Decision or Action

        7.       First appeal
                 Did you appeal the decision, file a grievance, or seek an adm inistrative remedy?
                ~Yes                        □ No
                 ( a) If "Yes," provide:
                          (1) Name of the authority, agency, or court: Uninted States Court of Appeals
                          for the Ninth Circut
                                              12/2Q/2Q1 Q _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                          (2) Date of filing: ..__._,,~'-'c.~..,_._..,__
                          (3) Docket number, case number, or opinion number: 10-30373
                          (4) Result:      Sentence affirmed.
                          (5) Date of result:   ~10,,.,/~0~3=/~2~0_1-1_______________________
                          (6) Issues raised: Did the sentencing judge pt:.QJ_2erly weigh mitigating
                        factors at sentencing.
                     Case 3:19-cv-00873-SU                     Document 1   Filed 06/03/19     Page 3 of 9
  istrict of Oregon
Corresponds to AO 242
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224 1
(Rev. 9/18)                                                                                                  Page 4 of 10




         (b) If you answered "No," explain why you did not appeal:



8.       Second appeal
         After the first appeal , did you file a second appeal to a higher authority, agency, or court?
         :fu Yes                      O    o
         (a) If "Yes," provide:
                    ( 1) Name of the authority, agency, or court: Uninted States Supreme Court


                    (2) Date of filing: 1
                                        -2..,./~1-3..,_/_20_1~1~ - - - - - - - - - - - - - - - - - - - - -
                    (3) Docket number, case number, or opinion number:         11-7897
                    (4) Result:    Writ of certiorari denied.
                    (5) Date of result:0~1"-L/~2~4L-
                                                  /2=0=1=2~ -- - - - - - - - - - - - -- - - - - - -
                    (6) Issues raised: Did tbe sentencing judge properly weigh mitigating
                   circumstances at sentencing.




         (b) If you answered "No," explain why you did not file a second appeal:




9.       Third appeal
         After the second appeal, did you file a third appeal to a higher authority, agency, or court?
         0 Yes                       )tJ No
         (a) If "Yes," provide:
                    (l) Name of the authority, agency, or court:


                    (2) Date of filing:
                    (3) Docket number, case number, or opinion number:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:
-   District of Oregon
    Corresponds to AO 242
                         Case 3:19-cv-00873-SU

    Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
                                                                  Document 1   Filed 06/03/19   Page 4 of 9


    (Rev. 9/ 18)                                                                                                      Page 5 of 10




             (b) If you answered "No," explain why you did not file a third appeal:         No higher authority.



    10.      Motion under 28 U.S.C. § 2255
             In this petition, are you challenging the validity of your conviction or sentence as imposed?
             121 Yes                      O No
             If "Yes," answer the following :
             (a)       Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
                       JO Yes                      O No
                       If"Yes," provide:
                       (1) Name ofcourt uninted States ,District Court/Great Falls Div ision
                       (2) Case number: 4: 13-CV-09-GF-SEH
                       (3) Date of filingFebruar           01     2013
                       (4) Result: Denied
                                    ~ ~ ~- - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                       (5) Date of result: ~Ju_n~e
                                                 - 1-2...._,_,~2-G~l-3~ - - - - - - - - - - - - - - - - - - - - - - -
                       (6) Issues raised..; __ Conviction obtained by plea of guilty, which did not
                    have proper understanding of the nature of the charges and consequences
                    of the plea; Ineffective assistance of counsel, counsels failure                            to
                    object to PSR, counsels faill]re to object to weapon enhancement,
                    counsels failure to object to leader organizer enhancement.



             (b)       Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
                       seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
                       sentence?
                       OYes                           X]No
                       If "Yes," provide:
                       (1) Name of court: _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __ __ _ _ __ _ _ _ __
                       (2) Case number:
                       (3) Date of filing:
                       (4) Result:
                       (5) Date of result:
                       (6) Issues raised:
                     Case 3:19-cv-00873-SU                     Document 1   Filed 06/03/19   Page 5 of 9
'District of Oregon
 Corresponds to AO 242
 Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
(Rev. 9/1 8)                                                                                                       Page 6 of 10




          (c)      Explain why the remedy under 28 U.S .C. § 2255 is inadequate or ineffective to challenge your
                   conviction or sentence:




11 .      Appeals of immigration proceedings
          Does this case concern immigration proceedings?
         □ Yes                        afNo
                   If "Yes," provide :
          (a)      Date you were taken into immigration custody:
          (b)      Date of the removal or reinstatement order:
          (c)      Did you file an appeal with the Board of Immigration Appeals?
                   □ Yes                           O No
                   If "Yes," provide:
                   (1) Date of filing:
                   (2) Case number:
                   (3) Result:
                   (4) Date of result:
                   (5) Issues raised:




          (d)      Did you appeal the decision to the United States Court of Appeals?
                   □ Yes                            □ No
                   If"Yes," provide :
                    (1) Name of court:
                                            - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - -
                    (2) Date of filing:
                    (3) Case number:
                    Case 3:19-cv-00873-SU                     Document 1   Filed 06/03/19    Page 6 of 9
District of Oregon
Corresponds to AO 242
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
(Rev. 9/ 18)                                                                                                       Page 7 of 10



                   (4) Result:
                   ( 5) Date of result:
                   (6) Iss ues raised:




12.      Other appeals
         Other than the appeals you listed above, have you filed any other petition, application, or motion a bout the issues
         raised in this petition?
         0 Yes                       XJ No
         lf"Yes," provide:
         (a) Kind of petition, motion, or application:
         (b) Name of the authority, agency, or court:


         (c) Date of fi ling:
         (d) Docket number, case number, or opinion number:
         (e) Result:
         (f) Date of result:
         (g) Issues raised:




                                             Grounds for You r Challenge in This Petition

13.       State every ground that supports your claim that you are being held in violation of the Constitution, laws, or
          treaties of the United States. Attach additional pages if you have more than four grounds. · State the facts
          supporting each ground.


       GROUND ONE:      Ineff ective assistance af crnmsel, counsel faile:H--btl'--- - - - - - -
              object to the PSR enhancements in respects to the Washington state
              drug convictions under                R.c.w.      69.--50 .401 which are broader than analogous
              generic federal dru
I                   Case 3:19-cv-00873-SU                     Document 1   Filed 06/03/19   Page 7 of 9
District of Oregon
Corresponds to AO 242
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
(Rev. 9/ 18)                                                                                                Page 8 of 10



         (a) Supporting facts (Be brief Do not cite cases or law.) :
          Washington Revised Code§ 69.50.401 does not qualify as serious drug
          offense[s] under the Career Offender Act. The Ninth Circut has held that
          it is broader than analogous generic drug offense of the federal drug
          trafficking laws, thus making Washing ton Revised Code § 69.50.t,0l
          unconstitutionally vague.

         (b) Did you present Ground One in all appeals that were available to you?
         □ Yes                       XJ o

       GROUND TW O:           Violation of my Eighth Ammendment right by subjecting
          me to cruel and unusual punishment.


         (a) Supporting facts (Be brief Do not cite cases or law.) :
                                 was sentenced to a term of 300 months                              a was
          enhanced improperly due to an incorrect PSR sighting Washington Revised Code
         _§ 69.50.401 which could not he used due to unconstitutional vaguenes
          Washington state drug predicates that were used to enhance the sentence.



         (b) Did you present Ground Two in all appeals that were available to you?
         □ Yes                       XJ No


      GROUND THREE: Vi al ati an of due process af 1aw ))nder the Fa))rth, Fifth, and Sixth




         (a) Supporting facts (Be brief Do not cite cases or law.) :
         Under 28 U.S.C. 2072 (b) that Federal Rules of Procedure may not deprive
         an one of substantive ri hts this is the essence of the Fifth Ammendment
         that no person shall be deprived af life,
        due rocess of law to challen e the rand
        have been de rived of substantive due                                                       rohibited
         under 28       u.s.c.     2072 (b) .

          (b) Did you present Ground Three in all appeals that were available to you?
         □ Yes                       XJ No
                     Case 3:19-cv-00873-SU                     Document 1      Filed 06/03/19   Page 8 of 9
~District of Oregon
 Corresponds to AO 242
 Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
 (Rev. 9/18)                                                                                                       Page 9 of 10



        GROUND FOUR:      Procedural error by the District Co))rt far failing to
         c,a]c))late tbe guideline range properly as we)] as failing to adequately
         explain the sentence selected which is abuse of discretion

          (a) Supporting facts (Be brief Do not cite cases or law.) :

         During the dispute resolution process as described in U.S.S.G § 6Al.2 the
         defense raised no objections to the mathematical accuracy of the criaminal
         history score and tbe advisory guideline calculation. Court referred to
         defnendant's multiple felony drug convictions under Washington Revised Code
         § 69.50.401 that are not eligible to enhance the sentence


          (b) Did you present Ground Four in all appeal s that were available to you?
          □ Yes                      49No


 14.      If there are any grounds that you did not present in all appeals that were available to you, explain why you did
          not:                         Cons ti t11ti anal J ,gw Change




                                                               Request for Relief

 15.      State what you want the Court to do :            Vacate and remand with instructions from
' District of Oregon
                     Case 3:19-cv-00873-SU                     Document 1     Filed 06/03/19          Page 9 of 9
  Corresponds to AO 242
 Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
 (Rev. 9/ 18)                                                                                                                      Page 10 of 10



                                                 Declaration Under Penalty Of Perju ry

          If you are incarcerated, on what date did you place this petition in the prison mail system:*
         Ma 30 2019

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.




Date:    ~~;;..0,9
          May 30, 2019                                         Haarun Abu Latif Munir Reg . No 10857-046


                                                                       Signature ofAttorney or other authorized person,   if any




* As noted in the instructions to this form (at #6), if you are incarcerated at Snake River Correctional Institution, you must
  comply with the requirements ofthe £-Filing Pilot posted at the institution and set forth in Standing Orders 2017-9 and
  2018-05. Accordingly, you must submit your filings in this case to Snake River Correctional Institution staff for scanning
  and electronic submission, instead of mailing the filing using the U.S. Postal Service. Please indicate the date you submitted
  this petition to Snake River Correctional Institution staff for scanning and electronic submission, if you are incarcerated
  there.
